Filed 5/11/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 79







State of North Dakota, 		Plaintiff and Appellee



v.



Jaimie Lee Mudge, 		Defendant and Appellant







Nos. 20100368 - 20100371







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Lawrence E. Jahnke, Judge.



AFFIRMED.



Per Curiam.



Faye A. Jasmer (on brief), Assistant State’s Attorney, P.O. Box 5607, Grand Forks, ND 58206-5607, for plaintiff and appellee.



Kent M. Morrow (on brief), P.O. Box 2155, Bismarck, ND 58502-2155, for defendant and appellant.

State v. Mudge

Nos. 20100368 - 20100371



Per Curiam.

[¶1]	
Jaimie Mudge appealed from a criminal judgment and order denying his request for modification of his sentence.  Mudge argues the district court erred in construing his letters as applications for post-conviction relief and in denying his requested relief.  We conclude the judgment of the district court is based on findings of fact that are not clearly erroneous and that the district court did not abuse its discretion in construing Mudge’s letters as applications for post-conviction relief.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner